BROWN, J.
(dissenting).
I concur with Justice LEWIS. Hereafter trial courts must understand that they can exercise no discretion, or “sound practical judgment,” which is the same thing, in the matter of reducing verdicts to make them conform to the justice of the case. The atmosphere and the conduct of the parties at the trial, and other matters which cannot be put upon paper, as observed in the case of Pratt v. Pioneer Press Co., 32 Minn. 217,18 N. W. 836, 20 N. W. 87, must not be considered in this connection, but the trial court must adopt, as its sole guide in determining whether a verdict should be reduced or not, the evidence as it appears in the cold record, and the amount of the verdict. If, from a comparison of the two, the trial judge is of opinion that the verdict is so large as to be likely to shock the supreme court when the case reaches that tribunal, it may be reduced; otherwise, not.